     Case 3:18-cv-02494-WQH-MSB Document 90 Filed 11/18/19 PageID.2554 Page 1 of 4

1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9                                SOUTHERN DISTRICT OF CALIFORNIA
10
11     MABVAX THERAPEUTICS HOLDINGS, INC.,                Case No.: 18cv2494-WQH (MSB)
12                                       Plaintiff,
                                                          ORDER AFTER HEARING
13     v.
                                                          [ECF NOS. 73, 79, 80, 85, 88]
14     SICHENZIA ROSS FERENCE LLP, et al.,
15                                   Defendants.

16
17          The Court held a telephonic Discovery Hearing on November 15, 2019, which was
18    attended by counsel for Plaintiff MabVax Therapeutics Holdings, Inc. (“MabVax”) and
19    Defendants Sichenzia Ross Ference LLP (“Sichenzia”) and Harvey Kesner (“Kesner”). At
20    the hearing, the Court addressed Sichenzia’s Motion to File Under Seal pertaining to the
21    parties’ Joint Motion for Determination of Discovery Dispute, (filed in duplicate as ECF
22    Nos. 79, 80) and the parties’ Joint Motions for Determination of Discovery Dispute re:
23    (1) Motion by Defendant Sichenzia Ross Ference LLP to Compel Return of Privileged
24    Documents Inadvertently Produced Prior to Litigation, to Preclude their Use by Plaintiff,
25    and for Sanctions Pursuant to Fed. R. Civ. P. 26(b)(2), 26(c), 37(a)(5), (“Claw-back
26    Motion,” ECF Nos. 73, 88), and (2) Motion by Plaintiff to Compel Production of Certain
27    Documents Containing Defendants’ Financial Information, (“Financial Documents
28    ///
                                                      1
                                                                                    18cv2494-WQH (MSB)
     Case 3:18-cv-02494-WQH-MSB Document 90 Filed 11/18/19 PageID.2555 Page 2 of 4

1     Motion,” ECF No. 85). For the reasons discussed on the record at the hearing, the Court
2     ORDERS the following:
3     1.     The Court GRANTS in part and DENIES in part Sichenzia’s motion to seal, (ECF
4     Nos. 79, 80). The parties are to file their Amended Claw-Back Motion, redacting only
5     the identities of Sichenzia’s non-MabVax clients whose privileged documents may have
6     been disclosed to MabVax, no later than November 22, 2019.1
7     2.     Regarding the Claw-Back Motion, (ECF Nos. 73, 88):
8            a.     The Court finds that the messages attached to Sichenzia’s declaration, (ECF
9     No. 88-6), are not privileged, and therefore DENIES Sichenzia’s request to compel that
10    those records be returned.
11           b.     The Court DENIES Sichenzia’s request to compel Plaintiff to return
12    inadvertently disclosed documents that are unprivileged and irrelevant to this case.
13    Sichenzia may designate the inadvertently disclosed documents in question under the
14    confidentiality provisions of the Protective Order in this case, (ECF Nos. 60, 66), by
15    including them within Sichenzia’s privilege log, discussed further below. MabVax is to
16    treat any Sichenzia financial documents as confidential under the Protective Order until
17    March 6, 2020.
18           c.     The Court finds that it is premature to order the return of documents that
19    are subject to attorney-client or work product privilege held by Sichenzia’s third-party
20    clients because the purportedly privileged documents have not been identified. To
21    permit the identification of privileged documents, the Court SETS the following
22    deadlines:
23                 i.      MabVax is to apply pagination (Bates numbering) to the documents
24    provided to MabVax by Sichenzia on two thumb drives and in hard copy in a Redweld
25
26
27    1The Court notes with appreciation that the parties wasted no time in filing their amended joint
      motion with only the redactions permitted by the Court within hours of the Discovery Hearing. (See
28    ECF No. 88.)
                                                        2
                                                                                         18cv2494-WQH (MSB)
     Case 3:18-cv-02494-WQH-MSB Document 90 Filed 11/18/19 PageID.2556 Page 3 of 4

1     folder, and provide a complete electronic copy, in an electronic format compatible with
2     Relativity, no later than December 3, 2019. Sichenzia is to reimburse MabVax for the
3     reasonable cost of creating the paginated copies of the documents. MabVax is also to
4     submit a Status Report to the Court on the same date confirming the production of the
5     documents and identifying any issues that may have arisen.
6                  ii.     Sichenzia is to provide a detailed, document-specific privilege log to
7     MabVax, including each document that Sichenzia claims is protected by a third-party
8     privilege and designating documents that qualify as confidential under the parties’
9     Protective Order no later than March 6, 2020. The privilege log must include the Bates-
10    numbers, date, description, and people who created or had access to the documents so
11    that the parties can meet and confer regarding the existence of a privilege. While the
12    complete privilege log is not due until March 6, 2020, no later than January 13, 2020,
13    Sichenzia is to inform MabVax of the page range of the documents that Sichenzia has
14    reviewed as of that date, and provide the privilege log for the corresponding
15    documents. The Court will hold a telephonic status conference on January 16, 2020, at
16    9:30 a.m., to address the progress and any issues that have arisen. Counsel for Plaintiff
17    is to place the joint call to chambers at (619) 557-6632.
18          d.       In light of the fact that no specific privileged documents are currently
19    identified before the Court, the Court DENIES as moot Sichenzia’s motion to preclude the
20    use of “privileged materials identified.” (ECF No. 88 at 3.)
21          e.       Sichenzia agreed to withdraw the motion for disqualification without
22    prejudice.
23          f.       The Court DENIES Sichenzia’s requests for fees, costs, and sanctions against
24    MabVax.
25    3.    Regarding the Financial Documents Motion, (ECF No. 85): No later than December
26    3, 2019, Sichenzia is to produce to MabVax all income statements and balance sheets for
27    the firm for the last two calendar years and Kesner is to produce to MabVax a financial
28    statement for the last two calendar years. The parties are to meet and confer without
                                                    3
                                                                                 18cv2494-WQH (MSB)
     Case 3:18-cv-02494-WQH-MSB Document 90 Filed 11/18/19 PageID.2557 Page 4 of 4

1     delay and attempt to resolve any remaining issues from this discovery dispute without
2     further court intervention. The Court SETS a telephonic Status Conference regarding this
3     discovery dispute on December 13, 2019, at 8:30 a.m.2 Counsel for Plaintiff is to place
4     the joint call to chambers at (619) 557-6632.
5     4.     The telephonic Case Management Conference, previously scheduled for January 8,
6     2020, is hereby VACATED.
7            IT IS SO ORDERED.
8     Dated: November 15, 2019
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
      2Please note that this time is different from the 8:45 a.m. time discussed at the hearing, but the Court
28    would prefer to alot slightly more time, in case it is needed.
                                                          4
                                                                                            18cv2494-WQH (MSB)
